                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

Kimberly Ann Cirrani and Frederick Francis )
Cirrani,                                    )
                                            )              Case No.: 4:18-cv-2142-SAL
                        Plaintiffs,         )
v.                                          )
                                            )                OPINION AND ORDER
                                            )
Wal-Mart Stores, Inc., and Wal-Mart Stores
                                            )
East, LP, all d/b/a Surfside Beach Wal-Mart )
Supercenter (Store No. 0574),               )
                                            )
                        Defendants.         )
_____________________________________ )

        This matter is before the Court on Defendants’ Motion to be Relieved from Mediation

Requirement, ECF No. 28, and Motion for Summary Judgment, ECF No. 31. For good cause

shown, the Court grants the former and, for the reasons stated herein, grants in part and denies in

part the latter.

                                        BACKGROUND

        This diversity action arises from an incident that occurred on August 20, 2015, in a

Walmart store located in Surfside Beach, South Carolina. At approximately 11:00 p.m., Plaintiff

Kimberly Ann Cirrani (“Mrs. Cirrani”) and her husband were shopping for a new bicycle.

Plaintiffs allege that an unidentified Walmart employee encouraged Mrs. Cirrani to test ride a

particular bicycle inside the store. Sometime after Mrs. Cirrani began to ride the bicycle, she

alleges that Walmart employee Brenda Hedrick assaulted her. Specifically, Plaintiffs claim that

while Mrs. Cirrani was riding the bicycle, Brenda Hedrick yelled at her to stop and moved

toward her in an aggressive manner. Mrs. Cirrani states that she was startled after seeing Brenda

Hedrick in her peripheral vision and hearing her yell, causing her to fall and sustain serious



                                                1
injuries. Plaintiffs filed this action on August 2, 2018, alleging negligence; negligent hiring,

training, and supervision; assault; and loss of consortium.

                            SUMMARY JUDGMENT STANDARD

       Rule 56 of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

“material” if proof of its existence or non-existence would affect disposition of the case under

applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of material

fact is “genuine” if the evidence offered is such that a reasonable jury might return a verdict for

the non-movant. Id. at 257. When determining whether a genuine issue has been raised, the court

must construe all inferences and ambiguities against the movant and in favor of the non-moving

party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

       The party seeking summary judgment shoulders the initial burden of demonstrating to the

court that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once the movant has made this threshold demonstration, the non-moving party, to

survive the motion for summary judgment, may not rest on the allegations averred in his

pleadings. Id. at 324. Rather, the non-moving party must demonstrate specific, material facts

exist that give rise to a genuine issue. Id. Under this standard, the existence of a mere scintilla of

evidence in support of the non-movant’s position is insufficient to withstand the summary

judgment motion. Anderson, 477 U.S. at 252. Likewise, conclusory allegations or denials,

without more, are insufficient to preclude granting the summary judgment motion. Ross v.

Commc’ns Satellite Corp., 759 F.2d 355, 365 (4th Cir. 1985), overruled on other grounds, 490

U.S. 228 (1989). “Only disputes over facts that might affect the outcome of the suit under the



                                                  2
governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248.

                                          DISCUSSION

I.       Material Questions of Fact Exist with Respect to Plaintiffs’ Claim for Negligence,
         and Summary Judgment is Therefore Improper.

         Defendants assert that Plaintiff has failed to show breach of a duty, or causation between

a breach of duty and Mrs. Cirrani’s damages. In addition, Defendants assert that they are entitled

to summary judgment on their affirmative defense of comparative negligence. The evidence,

viewed in a light most favorable to Plaintiffs, however, raises genuine factual issues regarding

each of these arguments.

         A plaintiff alleging negligence must show (1) a duty owed; (2) the defendant’s breach of

that duty; (3) actual and proximate causation; and (4) damages. E.g., Chakrabarti v. City of

Orangeburg, 743 S.E.2d 109, 112 (S.C. Ct. App. 2013). With respect to the first element of

negligence, a merchant owes a customer a duty of ordinary care to keep his premises in a

reasonably safe condition. Wimberley v. Winn–Dixie Greenville, Inc.,165 S.E.2d 627, 628 (S.C.

1969). In alleging that a store owner breached its duty by failing to remedy an unreasonably

dangerous condition, a plaintiff may succeed by showing “(1) that the injury was caused by a

specific act of the defendant which created the dangerous condition; or (2) that the defendant had

actual or constructive knowledge of the dangerous condition and failed to remedy it.” Lucas v.

Sysco Columbia LLC, No. 3:13-cv-02883-JFA U.S. Dist. LEXIS 140804, at *6-7 (D.S.C. Oct. 3,

2014).




                                                 3
       A.      Duty and Breach

       The parties do not dispute that Defendants owed Plaintiffs a duty of reasonable care.

Further, Mrs. Cirrani has carried her burden of establishing a factual issue for trial on whether

Defendants breached the duty owed to her. She testified that a Walmart employee advised her

that she was permitted to ride a bicycle within the store, and a reasonable jury could find that this

created an unreasonably dangerous condition for Mrs. Cirrani. Moreover, the facts and

circumstances of Mrs. Cirrani’s encounter with Brenda Hedrick are not sufficiently clear on the

record for the Court to conclude that Brenda Hedrick’s actions did not cause an unreasonably

dangerous condition as a matter of law. Mrs. Hedrick testified that she was pushing a pallet jack

out into the aisle in which Mrs. Cirrani was traveling. Mrs. Hedrick also testified that she had

seen customers riding bicycles in the store on prior occasions; a jury could therefore conclude

that Brenda Hedrick’s conduct was unreasonably dangerous. Mrs. Cirrani testified that from her

perspective Brenda Hedrick could not see her to know that she was about to obstruct Mrs.

Cirrani’s path of travel. A reasonable jury could draw inferences in favor of either party on this

evidence, and Mrs. Cirrani therefore prevails as the non-movant at the summary judgment stage.

       B.      Causation and Damages

       Defendants’ arguments regarding causation and damages are also insufficient to support

summary judgment in their favor on Plaintiffs’ negligence claim. The record contains enough

evidence to enable a fact finder to conclude that Mrs. Cirrani fell in the Walmart and that she

sustained damages as a result of that fall. See ECF No. 37-2 at 15:13-15. Plaintiff has also

adequately forecasted additional expert testimony on this issue. ECF No. 37 at 6-7.




                                                 4
       C.      Comparative Negligence

       In South Carolina, a plaintiff may not recover if she is found to be more negligent than

the defendant. Nelson v. Concrete Supply Co., 399 S.E.2d 783, 784 (S.C. 1991). Summary

judgment on Defendants’ comparative negligence defense, however, is inappropriate at this

stage. “Ordinarily, comparison of the plaintiff's negligence with that of the defendant is a

question of fact for the jury to decide.” Bloom v. Ravoira, 529 S.E.2d 710, 713 (S.C. 2000).

Because a reasonable jury could find that Mrs. Cirrani was as negligent or less negligent than

Defendants, summary judgment on this issue.

II.    Plaintiffs’ Claim for Negligent Hiring, Training, and Supervision Fail.

       Plaintiffs assert that Defendants breached their duties in hiring, training, and supervising

employees. Because the record contains no evidence establishing Defendants’ knowledge of any

risk attendant to hiring any specific employee, however, Defendants are entitled to summary

judgment on the negligent hiring claim. In addition, the Court finds insufficient evidence on

which a jury could find that any employee of Defendants intentionally caused harm. Plaintinffs’

claims for negligent training and supervision therefore also fail.

       A.      Negligent Hiring

       A negligent hiring claim requires a plaintiff to show that the defendant knew or should

have known that “its employment of a specific person created an undue risk of harm to the

public.” Kase v. Ebert, 707 S.E.2d 456, 459 (S.C. Ct. App. 2011) (quoting James v. Kelly

Trucking Co., 661 S.E.2d 329, 330 (2008)) (emphasis added). The record contains no evidence

that Defendants’ hiring practices fell below the standard of care in this case or that Defendants

were chargeable with knowledge of an undue risk attendant to hiring a specific Walmart

employee. Plaintiffs therefore fail to establish a genuine issue for trial on this claim.

                                                   5
       B.      Negligent Training

       Plaintiffs present no evidence regarding how the employees were trained, or how such

training fell below the standard of care owed to Plaintiffs. The theory appears to be that if

Defendants have policies in place forbidding (1) the riding of bicycles inside the store; (2)

yelling at customers; and (3) pushing, as opposed to pulling, pallet jacks, the employees were

necessarily trained in negligent fashion because of the facts and circumstances of the accident.

See ECF No. 37 at 10. A thorough review of the record reveals wholly insufficient evidence

concerning what Defendants’ policies are. Corie McGrath-Pratt, the senior manager at the store

on the night of the accident and a thirty-year employee of the company, testified that she “would

hesitate to call it a policy. When something is common sense[,] it doesn’t really need to be

written down or be a policy.” ECF No. 37-2 at 11:18-20. Finally, to the extent Plaintiff relies on

the standard for negligent supervision relayed in Doe v. Bishop of Charleston, 754 S.E.2d 494,

500 (S.C. 2014) to support this claim, see ECF No. 37 at 9, the Court finds that no reasonable

jury could find any intent on the part of an employee to cause harm. Defendants are accordingly

entitled to summary judgment on Plaintiffs’ claim for negligent training.

       C.      Negligent Supervision

       Negligent supervision only applies to hold an employer liable when the employee, among

other things, “intentionally harms another.” E.g., Doe, 754 S.E.2d at 500. No reasonable jury

could find that the Walmart employees at issue in this case intentionally caused harm to Mrs.

Cirrani. The only reasonable inferences appear to be that (1) Mrs. Cirrani was afraid that Brenda

Hedrick might accidentally collide with her, and (2) Hedrick’s alleged yelling about not riding




                                                6
bicycles in the store further startled Mrs. Cirrani to such a degree that she fell. Defendants are

therefore entitled to summary judgment on the claim of negligent supervision.1

III.    Assault

        Plaintiffs allege that Brenda Hedrick’s conduct immediately prior to Mrs. Cirrani falling

off the bicycle constituted an assault on Mrs. Cirrani. Because there are genuine factual issues

with respect to this claim, summary judgment is improper.

        The elements of assault are “(1) conduct of the defendant which places the plaintiff, (2) in

reasonable fear of bodily harm.” Mellen v. Lane, 659 S.E.2d 236, 244 (S.C. Ct. App. 2008)

(citations omitted). “The conduct must be of such nature and made under such circumstances as

to affect the mind of a person of ordinary reason and firmness, so as to influence his conduct.”

Id. In addition, intent to inflict injury may be relevant to an assault claim, but it is not necessary.

Herring v. Lawrence Warehouse Co., 72 S.E.2d 453, 458 (S.C. 1952). Finally, words, standing

alone, are insufficient to maintain an action for assault. E.g., Nauful v. Milligan, 187 S.E.2d 511,

514 (1972).

        At the time of the accident, Brenda Hedrick was handling a pallet jack located in an aisle

that intersected perpendicularly with the aisle in which Mrs. Cirrani was riding the bicycle. See

ECF No. 37-3 at 21:9-12. She was initially pushing the pallet jack out into the aisle where Mrs.

Cirrani was traveling. Brenda Hedrick testified that she saw Mrs. Cirrani approaching from

approximately two aisles away, at which time she pulled the pallet jack out of the way. Id. at

1
  The finding that no reasonable juror could conclude that any of Defendants’ employees intended to
cause harm for purposes of granting summary judgment on this cause of action may appear, but is not,
inconsistent with the conclusion that Plaintiffs’ assault claim should proceed. Negligent supervision
demands evidence proving at least that the employee intentionally harmed another. Doe, 754 S.E.2d at
500; see also Thomas v. City of Mauldin, No. 6:16-cv-03736, 2017 WL 4776972, at *6 (D.S.C. Sept. 26,
2017), report and recommendation adopted, No. 6:16-cv-3736, 2017 WL 4764814 (D.S.C. Oct. 20,
2017). That evidence is lacking in this case. Assault, however, does not require any proof at all
concerning a defendant’s intent to inflict injury. Herring v. Lawrence Warehouse Co., 72 S.E.2d 453, 458
(S.C. 1952) (holding that, while intent is relevant, a charge to the jury that it was necessary constituted
prejudicial error).
                                                     7
23:9-10; 24:3-8. Brenda Hedrick states that the pallet jack was stationary after she moved it out

of the way, and with reference to Mrs. Cirrani’s travel path, she was on the opposite side of the

pallet jack. Id. at 28:23-24; 29:2-5. As Mrs. Cirrani approached, Brenda Hedrick testified that

she told her she “shouldn’t ride the bike in the store” in a normal speaking voice. Id. at 27:2-3;

27:23-28:1. Mrs. Cirrani contradicts this version of events. She testified that as she approached,

she was in fear of falling because Brenda Hedrick had been moving the pallet jack out into the

aisle in which she was traveling. Mrs. Cirrani states that Hedrick could not see her. See ECF No.

37-4 at ¶ 18. Mrs. Cirrani testified that she lost control of her bicycle after Brenda Hedrick

“yelled” and “screamed” at her. According to Mrs. Cirrani, when Hedrick screamed, the front

tire of the bicycle collided with an end cap, causing her to fall. See id. at 149:3-15.

       The summary judgment stage is not the time to determine which version of events is true.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The Court is obligated to

construe all evidence in a light most favorable to the plaintiff and to construe all reasonable

inferences in her favor. So viewing the evidence, a reasonable jury would be able to find both

elements of assault satisfied under Mellen, that (1) Brenda Hedrick’s conduct placed Mrs. Cirrani

(2) in reasonable fear of bodily harm. As noted above, the Court finds no evidence that Hedrick

intended to inflict injury upon Mrs. Cirrani; even so, such a finding is not necessary to prevail on

a claim of assault in South Carolina. See Herring, 72 S.E.2d at 458. Summary judgment is

therefore denied on the claim for assault.

IV.    Loss of Consortium

       Because Plaintiffs’ claims for negligence and assault survive summary judgment, and the

record permits a reasonable inference that Frederick Francis Cirrani’s marital relationship with

his spouse has been impaired, see ECF No. 37-4 at ¶ 25, the Court declines to enter summary

judgment on the loss of consortium claim. See Lee v. Bunch, 647 S.E.2d 197, 202 (2007).
                                                  8
                                          CONCLUSION

       After a thorough review of the record, the arguments, and the evidence submitted by the

parties, Defendants’ Motion for Summary Judgment, ECF No. 31, is GRANTED in part and

DENIED in part. Summary judgment is granted for Defendants on Plaintiffs’ claim for negligent

hiring, training, and supervision, and denied with respect to negligence, assault, and loss of

consortium. In addition, for good cause shown, the Court further GRANTS Defendants’ Motion

to be Relieved from Mediation Requirement. ECF No. 28. Plaintiffs are reminded that their

responses to Defendants’ Motion to Bifurcate, ECF No. 38, and Motion in Limine, ECF No. 39,

are due no later than ten (10) days after entry of this Order.



       IT IS SO ORDERED.

                                                                 /s/Sherri A. Lydon
                                                                 Sherri A. Lydon
                                                                 United States District Judge
April 9, 2020
Florence, South Carolina




                                                  9
